Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board excusing claimant’s late filing of his compensation claim (Workmen’s Compensation Law, § 18). In January of 1971 claimant, a shipping clerk, allegedly sustained a herniated disc while lifting a roll of wire at work. His claim for compensation was not, however, initiated until August 15, 1971, well beyond the 30 days allotted by section 18 of the Workmen’s Compensation Law. The board excused the statutory notice requirement and permitted the claim to be filed on the grounds that “claimant did not realize the extent of the injury, diagnosed as a pulled muscle, and that he notified the employer when the condition worsened and he realized its seriousness.” This finding is clearly supported by the instant record and thus the board’s determination must therefore be affirmed (Matter of Clemens v. Allegheny Ludlum Steel Corp., 25 A D 2d 899, mot. for iv. to opp. den. 18 N Y 2d 578). Prejudice to the employer is not an issue when, as here, the delay was excused (Matter of Clemens v. Allegheny Ludlum Steel Corp., supra; cf. Matter of Zraunig v. New York Tel. Co., 32 A D 2d 686). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.